DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-11 of the response, filed 10/07/2020, with respect to the rejection of Claims 1-7 under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive.  The previously cited prior art fails to disclose a fan assembly having a plurality of blades with a variable pitch, a controller establishing a variable maximum pitch of the blades, the variable maximum pitch being the greatest angle of pitch allowed by the controller based on an ambient temperature, and the controller identifying a desired pitch that is any pitch at or between a minimum pitch and the variable maximum pitch, the desired pitch being the pitch that provides the least resistance to the fan assembly while lowering to maintaining a temperature or pressure of a vehicle system.  Therefore, the rejection of Claims 1-7 under 35 U.S.C. §102(a)(1) has been withdrawn. 
Applicant's arguments filed 10/07/2020, regarding withdrawn independent Claims 8 and 16, have been fully considered but they are not persuasive.  Claims 8 and 16 do not depend from or otherwise require all of the limitation of the allowable claim (Claim 1).  Claims 8 and 16 include some of the limitations also present in allowable Claim 1 but not all of the limitations.  For example, Claim 8 fails to disclose a controller, and Claims 8 and 16 both fail to disclose the desired pitch being the pitch that provides the least resistance to the fan assembly while lowering to maintaining a temperature or pressure of a vehicle system.  Since Claims 8 and 16 do not .  
Claim Objections
Claim 7 is objected to because of the following informalities:  “the vehicle system” in Line 2 should read “the at least one vehicle system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 discloses the limitation “a desired pitch” in Line 2.  However, Claim 5 is dependent upon Claim 1, and Claim 1 also discloses a desired pitch.  It is unclear whether the desired pitch in Claim 5 is the same as or different than the desired pitch in Claim 1.
For the purposes of compact prosecution, “a desired pitch” in Claim 5 is being treated as reciting “the desired pitch”.
Allowable Subject Matter
Claims 1-4, 6, and 21 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose a fan assembly having a plurality of blades with a variable pitch, a controller establishing a variable maximum pitch of the blades, the variable 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the objection set forth in the office Action (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745